CALL, District Judge.
The declaration in this case, after alleging the injury, contains this:
“And that deceased did not know and appreciate the dangerous condition thereof.”
The cause of action is the failure of the defendant to furnish a reasonably safe place to work. The deceased was employed as a skidder engineer to keep the sawmill supplied with logs by using a skidder. The defect alleged is that defendant negligently -and carelessly allowed the premises adjacent to the skidder, to contain “piles of old lumber, rubbish, and scraps.” Demurrer, was interposed to this declaration on a number of grounds. Under the view I take of this case, it will be only necessary to notice one.
 While the law imposes upon the employer the duty of providing a reasonably safe place to work, the rule is modified by the further principle that the employee must exercise reasonable diligence'to protect himself from patent dangers. In the instant case, the piles of old lumber, rubbish, and scraps must have been patent to any one possessed of normal facilities. His opportunities for knowing the conditions were equal to those of the employer, and the law as I understand requires the employee to use his normal faculties. It is not sufficient for him to allege that he did not appreciate the danger of a patent defect.
I am of opinion that the demurrer should be sustained. It will be so ordered.